Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-5, 7, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouzu et al. (US6411063).
2.	Regarding claims 1, Kouzu teaches a battery pack enclosure for a vehicle (see Figs. below), comprising: a plurality of battery modules, wherein each battery module includes a plurality of adjacent battery cells; a sensor between the plurality of battery modules and an inside surface of the battery pack enclosure; and an electronic control unit electronically connected to the sensor, the electronic control unit configured to monitor the sensor to detect damage to the battery pack enclosure (see Fig. below).
3.	Kouzu’s device can inherently performed the functional limitations recited in claims 1-5, 7, 9-13, and 16-20

    PNG
    media_image1.png
    785
    940
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouzu et al. (US6411063) as applied to claims 1 and 9 in view of Lejosne et al. (US 2020/0083515 filed 9/12/19).
5.	Regarding claims 6, 8, 14 and 15, the complete discussion of Kouzu as applied to claims 1 and 9 is incorporated herein. However, they are silent about the limitations of claims 6, 8, 14 and 15.
6.	Lejosne teaches a battery pack [0127] comprising control coils to the electronic control unit, in particular the BMS of an accumulator [0454], and coil wire can be made of copper [0346] in order to modulate the effective power of the pack and to guarantee a safety and continuity of operation of the pack in case of failure of one or more accumulators [0004].
7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kouzu with Lejosne’s teachings of a battery pack comprising control coils to the electronic control unit, in particular the BMS of an accumulator, and coil wire can be made of copper in order to modulate the effective power of the pack and to guarantee a safety and continuity of operation of the pack in case of failure of one or more accumulators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722